[Cite as Zellner v. Prestige Gardens Rehab. & Nursing Ctr., 2019-Ohio-595.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               UNION COUNTY



BETHANY ZELLNER, AS PERSONAL
REPRESENTATIVE OF THE ESTATE
OF GLENNA A. ZELLNER,                                              CASE NO. 14-18-14

        PLAINTIFF-APPELLANT,

        v.

PRESTIGE GARDENS REHABILITATION
AND NURSING CENTER, ET AL.,                                        OPINION

        DEFENDANTS-APPELLEES.



                  Appeal from Union County Common Pleas Court
                           Trial Court No. 2018-CV-0062

                                     Judgment Affirmed

                          Date of Decision:        February 19, 2019




APPEARANCES:

        Blake A. Dickson for Appellant

        Keona Padgett for Appellees
Case No. 14-18-14



PRESTON, J.

        {¶1} Plaintiff-appellant, Bethany Zellner (“Zellner”), as the personal

representative of the estate of Glenna Zellner (“Glenna”), appeals the July 3, 2018

judgment of the Union County Court of Common Pleas granting the motion to stay

pending arbitration of defendants-appellees, Prestige Gardens Rehabilitation and

Nursing Center, Marysville Gardens Rehabilitation and Health Care LLC,

Chickiestrong Marysville Gardens LLC, Garden Healthcare Group LLC, Joshua

Farkovitz, David Gamzeh, Akiva Glatzer, and various John Does (collectively the

“defendants”). For the reasons that follow, we affirm.

        {¶2} This case arises from Glenna’s death following her admission to

Prestige Gardens Rehabilitation and Nursing Center (“Prestige Gardens”). Glenna

was admitted to Prestige Gardens on April 18, 2017.1 (See Doc. No. 26). (See also

Doc. No. 23, Defendants’ Ex. A). Glenna suffered from dementia and Parkinson’s

disease, and as a result, she needed assistance performing basic daily tasks,

including bathing and dressing. (See Doc. No. 26). She also required “extensive

assistance to walk and transfer herself.” (Id.). According to Zellner, although

Glenna was identified “as a high fall risk” by Prestige Gardens’s staff, “no

individualized interventions were put in place to prevent [Glenna] from suffering


1
 Glenna’s date of admission to Prestige Gardens is supported by the record. (See Doc. No. 23, Defendants’
Ex. A). However, the remaining events described in this paragraph, although alleged by Zellner in the trial
court, are largely unsupported by evidence in the record.

                                                   -2-
Case No. 14-18-14


falls * * *.” (Id.). On April 21, 2017, a nurse found Glenna on her back on the floor

of her room complaining of pain in her right hip. (See id.). Glenna was then

transferred to an area hospital where she was diagnosed with a hip fracture. (See

id.). After undergoing surgery to repair her fractured hip, Glenna was discharged

from the hospital and placed under hospice care. (See id.). Glenna died soon

thereafter on May 8, 2017. (See id.).

         {¶3} On April 9, 2018, Zellner filed a complaint asserting various claims for

personal injury, wrongful death, medical negligence, ordinary negligence, and

violations of Ohio’s Nursing Home Residents’ Bill of Rights. (Doc. No. 2). The

defendants filed their answer on May 9, 2018. (Doc. No. 21). On May 16, 2018,

Zellner filed an affidavit of merit. (Doc. No. 22). On May 31, 2018, the defendants

filed a motion to stay the proceedings pending arbitration pursuant to an arbitration

agreement signed by Glenna’s power of attorney, her husband, Jack Zellner

(“Jack”), in the course of admitting Glenna to Prestige Gardens on April 18, 2017.

(Doc. No. 23). (See Doc. No. 23, Defendants’ Ex. A).

         {¶4} On June 11, 2018, the defendants filed a motion for a protective order.

(Doc. No. 25). On June 13, 2018, Zellner filed a combined motion for extension of

time to respond to the defendants’ motion to stay proceedings pending arbitration,

motion to compel, and brief in opposition to the defendants’ motion for a protective

order.    (Doc. No. 26).     On June 26, 2018, the defendants filed a combined


                                          -3-
Case No. 14-18-14


memorandum in opposition to Zellner’s motion for extension of time and motion to

compel. (Doc. No. 27).

         {¶5} On July 3, 2018, the trial court granted the defendants’ motion to stay

the proceedings pending arbitration and stayed Zellner’s action pending arbitration.

(Doc. No. 28).

         {¶6} On August 1, 2018, Zellner filed a notice of appeal. (Doc. No. 33). She

raises three assignments of error.

                                    Assignment of Error No. I

         The Trial Court erred in permanently staying this case in favor
         of binding arbitration because the arbitration clause2 is void,
         invalid, and unenforceable.

         {¶7} In her first assignment of error, Zellner argues that the trial court erred

by staying the entire proceedings pending arbitration. Zellner advances five distinct

arguments in support of this assignment of error. First, Zellner argues that the trial

court erred by staying the action because the arbitration agreement is void, invalid,

and unenforceable as it is procedurally and substantively unconscionable and

because it fails to comply with R.C. 2711.23. In addition, Zellner argues that the

trial court erred by staying the action because the defendants waived their rights to

enforce the arbitration agreement. Finally, Zellner contends that the trial court


2
  Throughout her appellate brief, Zellner refers to the document setting forth the agreement to arbitrate as an
“arbitration clause.” However, the “arbitration clause” is a three-page document with eight subparts and a
signature block that spans two pages. (See Doc. No. 23, Defendants’ Ex. A). Accordingly, except when
directly quoting Zellner’s appellate brief, we will refer to the document as the “arbitration agreement.”

                                                     -4-
Case No. 14-18-14


erroneously stayed the proceedings as to all claims and all the defendants because

(1) Zellner’s wrongful-death claim is not arbitrable and (2) some of the defendants

were neither party to the arbitration agreement nor in privity with a party to the

arbitration agreement.

       {¶8} “Typically, a decision to grant or deny a stay of proceedings pending

arbitration is reviewed under an abuse-of-discretion standard.” Kellogg v. Griffiths

Health Care Group, 3d Dist. Marion No. 9-10-59, 2011-Ohio-1733, ¶ 9, citing

Morris v. Morris, 189 Ohio App. 3d 608, 2010-Ohio-4750, ¶ 15 (10th Dist.). An

abuse of discretion suggests the trial court’s decision is unreasonable, arbitrary, or

unconscionable.     Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

“‘Furthermore, when a trial court makes factual findings, such as any findings

regarding the circumstances surrounding the making of the contract, those factual

findings should be reviewed with great deference.’” Loyer v. Signature Healthcare

of Galion, 3d Dist. Crawford No. 3-16-09, 2016-Ohio-7736, ¶ 7, quoting Kellogg at

¶ 9, citing Taylor Bldg. Corp. of Am. v. Benfield, 117 Ohio St. 3d 352, 2008-Ohio-

938, ¶ 38 and Nationwide Mut. Fire Ins. Co. v. Guman Bros. Farm, 73 Ohio St. 3d
107, 108 (1995) (contract interpretation, a question of law, is reviewed de novo,

“[u]nlike determinations of fact which are given great deference”). “‘“However, a

de novo standard of review is appropriate when the appeal presents a question of

law.”’” Id., quoting Spearman v. Am. Elec. Power Co., Inc., 3d Dist. Hardin No. 6-


                                         -5-
Case No. 14-18-14


14-13, 2015-Ohio-928, ¶ 13, quoting Kellogg at ¶ 9, citing Morris at ¶ 15 and

Barhorst, Inc. v. Hanson Pipe & Prods. Ohio, Inc., 169 Ohio App. 3d 778, 2006-

Ohio-6858, ¶ 10 (3d Dist.).

       {¶9} “‘Both the Ohio General Assembly and Ohio courts have expressed a

strong public policy favoring arbitration.’” U.S. Bank Natl. Assn. v. Allen, 3d Dist.

Paulding No. 11-15-09, 2016-Ohio-2766, ¶ 24, quoting Hayes v. Oakridge Home,

122 Ohio St. 3d 63, 2009-Ohio-2054, ¶ 15, citing R.C. Chapter 2711, Taylor Bldg.

at ¶ 27, and Williams v. Aetna Fin. Co., 83 Ohio St. 3d 464, 471 (1998).

“‘“Arbitration is favored because it provides the parties thereto with a relatively

expeditious and economical means of resolving a dispute.”’” Id., quoting Kelm v.

Kelm, 68 Ohio St. 3d 26, 29 (1993), quoting Schaefer v. Allstate Ins. Co., 63 Ohio

St.3d 708, 712 (1992). “‘Arbitration also has the additional benefit of unburdening

crowded court dockets.’” Id., quoting Hayes at ¶ 15, citing Mahoning Cty. Bd. of

Mental Retardation & Dev. Disabilities v. Mahoning Cty. TMR Edn. Assn., 22 Ohio

St.3d 80, 83 (1986). “‘In light of the strong presumption favoring arbitration, all

doubts should be resolved in its favor.’” Id., quoting Hayes at ¶ 15, citing Ignazio

v. Clear Channel Broadcasting, Inc., 113 Ohio St. 3d 276, 2007-Ohio-1947, ¶ 18.

       {¶10} “The General Assembly has endorsed the strong policy in favor of

arbitration of disputes in R.C. 2711.01(A), which provides that an arbitration

agreement ‘shall be valid, irrevocable, and enforceable, except upon grounds that


                                         -6-
Case No. 14-18-14


exist at law or in equity for the revocation of any contract.’” Hayes at ¶ 16. R.C.

2711.02 provides for the indirect enforcement of arbitration agreements by allowing

a party to an arbitration agreement to obtain a stay of litigation in favor of

arbitration. Villas Di Tuscany Condominium Assn., Inc. v. Villas Di Tuscany, 7th

Dist. Mahoning No. 12 MA 165, 2014-Ohio-776, ¶ 12, citing Maestle v. Best Buy

Co., 100 Ohio St. 3d 330, 2003-Ohio-6465, ¶ 14, quoting Brumm v. McDonald &

Co. Secs., Inc., 78 Ohio App. 3d 96, 100 (4th Dist.1992). R.C. 2711.02(B) provides:

      If any action is brought upon any issue referable to arbitration under

      an agreement in writing for arbitration, the court in which the action

      is pending, upon being satisfied that the issue involved in the action

      is referable to arbitration under an agreement in writing for arbitration,

      shall on application of one of the parties stay the trial of the action

      until the arbitration of the issue has been had in accordance with the

      agreement, provided the applicant for the stay is not in default in

      proceeding with arbitration.

“[A]n order under R.C. 2711.02(B) that grants or denies a stay of a trial pending

arbitration ‘is a final order and may be reviewed, affirmed, modified, or reversed

on appeal pursuant to the Rules of Appellate Procedure and, to the extent not in

conflict with those rules, Chapter 2505 of the Revised Code.’” U.S. Bank Natl.

Assn. at ¶ 26, quoting R.C. 2711.02(C).


                                         -7-
Case No. 14-18-14


          {¶11} We turn first to Zellner’s argument that the trial court erred by staying

the proceedings because the arbitration agreement is both procedurally and

substantively unconscionable and thus unenforceable.             Regarding procedural

unconscionability, Zellner argues that the “process by which the arbitration clause

was signed in this case was procedurally unconscionable” because the defendants

“had all of the relevant experience and business acumen” and “drafted and had total

control over the arbitration clause and the admissions paperwork.” (Appellant’s

Brief at 15). Moreover, Zellner contends that the defendants, “the much stronger

parties in this case, knew that Glenna Zellner and Jack Zellner were unable to

reasonably protect their interests by reason of their inability to understand the

concept of arbitration.” (Id.). As to substantive unconscionability, Zellner argues

that the “arbitration clause at issue * * * is a classic contract of adhesion,” that it

lacks “any specific rules that will be applied to the arbitration of claims,” and that it

“requires [Zellner] to front all arbitration costs, and states that she could ultimately

be responsible for those costs.” (Id. at 16-17). Zellner also notes that the fact that

the arbitration agreement is titled “Attachment D,” indicating that the agreement is

part of a much larger document, is evidence of substantive unconscionability. (Id.

at 16).

          {¶12} “Unconscionability is a ground for revocation of an arbitration

agreement.” Hayes, 122 Ohio St. 3d 63, 2009-Ohio-2054, at ¶ 19, citing Taylor


                                            -8-
Case No. 14-18-14


Bldg., 117 Ohio St. 3d 352, 2008-Ohio-938, at ¶ 33. “A contract is unconscionable

when it is created through ‘an absence of meaningful choice on the part of one of

the parties to a contract, combined with contract terms that are unreasonably

favorable to the other party.’” Yellow Book Sales v. Beamer, 3d Dist. Union No.

14-11-18, 2012-Ohio-654, ¶ 24, quoting Collins v. Click Camera & Video, Inc., 86
Ohio App. 3d 826, 834 (2d Dist.1993). “‘The party asserting unconscionability of a

contract bears the burden of proving that the agreement is both procedurally and

substantively unconscionable.’” (Emphasis added.) Hayes at ¶ 20, quoting Taylor

Bldg. at ¶ 34, citing Ball v. Ohio State Home Servs., Inc., 168 Ohio App. 3d 622,

2006-Ohio-4464, ¶ 6 (9th Dist.) and Collins at 834, citing White & Summers,

Uniform Commercial Code, Section 4-7, 219 (3d Ed.1988). See Hayes at ¶ 30 (“A

party challenging an arbitration agreement must prove a quantum of both procedural

and substantive unconscionability.”), citing Taylor Bldg. at ¶ 34. This court reviews

de novo whether an arbitration agreement is unconscionable. Hayes at ¶ 21.

       {¶13} “In determining whether an arbitration agreement is procedurally

unconscionable, courts consider ‘the circumstances surrounding the contracting

parties’ bargaining, such as the parties’ “‘age, education, intelligence, business

acumen and experience, * * * who drafted the contract, * * * whether alterations in

the printed terms were possible, [and] whether there were alternative sources of

supply for the goods in question.’”’” Id. at ¶ 23, quoting Taylor Bldg. at ¶


                                         -9-
Case No. 14-18-14


44, quoting Collins at 834, quoting Johnson v. Mobil Oil Corp., 415 F. Supp. 264,

268 (E.D.Mich. 1976). Additional factors that may contribute to a finding of

procedural unconscionability include:

      “‘belief by the stronger party that there is no reasonable probability

      that the weaker party will fully perform the contract; knowledge of

      the stronger party that the weaker party will be unable to receive

      substantial benefits from the contract; knowledge of the stronger party

      that the weaker party is unable reasonably to protect his interests by

      reason of physical or mental infirmities, ignorance, illiteracy or

      inability to understand the language of the agreement, or similar

      factors.’”

Id. at ¶ 24, quoting Taylor Bldg. at ¶ 44, quoting 2 Restatement of the Law 2d,

Contracts, Section 208, Comment d (1981). “All of the factors must be examined

and weighed in their totality in determining whether an arbitration agreement is

procedurally unconscionable.” Id. at ¶ 30.

      {¶14} On the other hand, “[a]n assessment of whether a contract is

substantively unconscionable involves consideration of the terms of the agreement

and whether they are commercially reasonable.” Id. at ¶ 33, citing John R. Davis

Trust 8/12/05 v. Beggs, 10th Dist. Franklin No. 08AP-432, 2008-Ohio-6311, ¶ 13

and Dorsey v. Contemporary Obstetrics & Gynecology, Inc., 113 Ohio App. 3d 75,


                                        -10-
Case No. 14-18-14


80 (2d Dist.1996). “Factors courts have considered in evaluating whether a contract

is substantively unconscionable include the fairness of the terms, the charge for the

service rendered, the standard in the industry, and the ability to accurately predict

the extent of future liability.” Id., citing John R. Davis Trust at ¶ 13 and Collins at

834. However, the Supreme Court of Ohio has not adopted a “bright-line set” of

factors for determining whether an arbitration agreement is substantively

unconscionable. Id. Instead, “[t]he factors to be considered vary with the content

of the agreement at issue.” Id.

       {¶15} The arbitration agreement in this case provides, in relevant part, as

follows:

                            ATTACHMENT D:
                    VOLUNTARY ARBITRATION AGREEMENT

       ***

       1.    General Provisions. By signing this Agreement, the Parties agree

       that, except as otherwise set forth herein, any action, claim, dispute or

       controversy of any kind, whether in contract, tort, statutory, common

       law, legal, equitable, or otherwise, during the term of the Admissions

       Agreement or hereafter arising between the parties in any way arising

       out of, pertaining to, or in connection with, the provision of health

       care services or any agreement between the Parties including, but not

       limited to, the scope of this Agreement with, and the arbitrability of,

                                         -11-
Case No. 14-18-14


      any claim or dispute, against whomever made (including, to the full

      extent permitted by applicable laws, third parties who are not

      signatories to this Agreement) shall be resolved by binding arbitration

      administered by the American Arbitrators Association (“AAA”),

      under the AAA Rules and Procedures then in effect. * * *

      ***

      4.    Arbitration Award and Fees. The award of costs of the

      arbitration shall be determined by the arbitrator in accordance with all

      applicable laws. The administrative fee and arbitrator’s compensation

      shall be initially advanced by the party requesting arbitration, but shall

      be allocated on the ratio of final award to each party over the total

      award in the final arbitration order.

      ***

      8.    Right to Cancel Agreement. I understand that I do not have to

      sign this Agreement to receive health care services and that I may

      cancel by providing written notice of cancellation to the facility within

      thirty (30) days after signing this agreement. Following such thirty

      day revocation period, revocation or cancellation of this agreement

      may only be made by mutual agreement of the parties in writing.




                                        -12-
Case No. 14-18-14


       THE RESIDENT UNDERSTANDS AND ACKNOWLEDGES

       THAT BY THE RESULT OF ENTERING INTO THIS

       AGREEMENT IS THAT ALL DISPUTES OR CLAIMS

       WHICH HE OR SHE MAY HAVE AGAINST THE FACILITY,

       CANNOT BE BROUGHT AS A LAWSUIT IN COURT OF LAW

       BEFORE A JUDGE OR JURY, AND INSTEAD AGREES

       THAT ALL SUCH DISPUTES OR CLAIMS WILL BE

       RESOLVED BY BINDING ARBITRATION.

       THE UNDERSIGNED HAS READ, UNDERSTANDS AND

       AGREES TO BE LEGALLY BOUND BY THE TERMS AND

       CONDITIONS AS SET FORTH HEREIN.

(Underlining, capitalization, and boldface sic.) (Doc. No. 23, Defendants’ Ex. A).

       {¶16} Under the facts presented here, we conclude that the arbitration

agreement is not unconscionable. Specifically, because the arbitration agreement is

comparable to arbitration agreements that various Ohio courts have sustained

against claims of substantive unconscionability, we conclude that Zellner has failed

to carry her burden of showing that the arbitration agreement is substantively

unconscionable.

       {¶17} First, rather than being a short clause buried in a larger contract, the

arbitration agreement in this case is a separate, stand-alone document consisting of


                                        -13-
Case No. 14-18-14


eight subparts across three pages. See Harrison v. Winchester Place Nursing &

Rehab. Ctr., 10th Dist. Franklin No. 12AP-327, 2013-Ohio-3163, ¶ 54; Manley v.

Personacare, 11th Dist. Lake No. 2005-L-174, 2007-Ohio-343, ¶ 36. See also

Fortune v. Castle Nursing Homes, Inc., 164 Ohio App. 3d 689, 2005-Ohio-6195, ¶

33-34 (5th Dist.) (offering an example of an arbitration agreement in a medical

setting that would likely not be found to be unconscionable), citing Buraczynski v.

Eyring, 919 S.W.2d 314 (Tenn. 1996).            That the agreement is apparently

“Attachment D” to a presumably much longer admissions agreement does not weigh

strongly in favor of concluding that the arbitration agreement is substantively

unconscionable. What is important is that the “inclusion of a binding-arbitration

clause must be done in such a manner that the person signing the agreement is made

aware of the existence of the provision and the importance of the right that he or she

is waiving.” Fortune at ¶ 32. Here, despite being an attachment to a larger contract,

the arbitration agreement is clearly set off from any accompanying documents and

is itself a separate contract. See Harrison at ¶ 54 (noting that an arbitration

agreement was not substantively unconscionable in part because “[t]he ADR

agreement is a separate, four-page document that is an attachment to the admission

agreement. It is not a ‘clause’ buried amid the admission agreement.”). Thus, the

format of the document was sufficient to put Jack on notice of the existence of the

agreement to arbitrate.


                                        -14-
Case No. 14-18-14


       {¶18} In addition, the arbitration agreement clearly states that it is a

voluntary agreement and that signing the agreement is not a precondition to

receiving health care services. See Hayes, 122 Ohio St. 3d 63, 2009-Ohio-2054, at

¶ 43-44; Harrison at ¶ 36, 40, 54; Manley at ¶ 37. Although not determinative of

substantive conscionability, the fact that the agreement is both characterized as

voluntary in boldface, underlined, all-capitals lettering in the heading of the

agreement and that it includes a clause that explicitly states that admission is not

contingent on signing the arbitration agreement weighs against a finding of

substantive unconscionability. See Hayes at ¶ 44; Harrison at ¶ 54; Manley at ¶ 37.

Furthermore, the arbitration agreement provides that it may be cancelled within 30

days. As a result, Jack “was given an opportunity to think about [his] decision and,

if unhappy with the agreement, the opportunity to reject the agreement. This 30-

day period also provided [Jack] with an opportunity to discuss the matter with a

family member or an attorney.” Manley at ¶ 39. See Harrison at ¶ 54; Fortune at ¶

33. Moreover, the arbitration agreement states in boldface, all-capitals lettering just

above the signature block that, by executing the arbitration agreement, the right to

bring a lawsuit in court before a judge or jury is being waived. “[W]aiver of the

right to trial by jury is a necessary consequence of agreeing to have an arbitrator

decide a dispute, and this aspect of an arbitration clause is not substantively

unconscionable.” Hayes at ¶ 34, citing Taylor Bldg., 117 Ohio St. 3d 352, 2008-


                                         -15-
Case No. 14-18-14


Ohio-938, at ¶ 55. The fact that the agreement includes a clear and prominent

explanation that the parties were waiving access to judicial remedies by executing

the arbitration agreement is an additional factor that weighs against a conclusion

that the agreement is substantively unconscionable. See id. at ¶ 44; Harrison at ¶

54; Manley at ¶ 38.

       {¶19} Finally, Zellner argues that the arbitration agreement is substantively

unconscionable because she would be required to advance the costs of arbitration

up front and could ultimately be responsible for paying all of those costs. This

argument is unavailing. Although she does not phrase her argument as such, Zellner

appears to suggest that the arbitration agreement’s provision for the payment of

costs and fees is effectively a “loser pays” provision.

       {¶20} Ohio courts of appeals have consistently concluded that “loser pays”

provisions in arbitration agreements are unenforceable as being against public

policy or that they are a factor weighing in favor of finding substantive

unconscionability.    See, e.g., Gaither v. Wall & Associates, Inc., 2d Dist.

Montgomery No. 26959, 2017-Ohio-765, ¶ 50-51, 65, citing DeVito v. Autos Direct

Online, Inc., 8th Dist. Cuyahoga No. 100831, 2015-Ohio-3336, ¶ 36-46; Fortune,

164 Ohio App. 3d 689, 2005-Ohio-6195, at ¶ 27-30, 34; Small v. HCF of Perrysburg,

Inc., 159 Ohio App. 3d 66, 2004-Ohio-5757, ¶ 24-26 (6th Dist.). However, we

conclude that the disputed provision is not a “loser pays” provision that renders the


                                         -16-
Case No. 14-18-14


arbitration agreement substantively unconscionable or otherwise unenforceable.

First, while the clause explicitly provides that “[t]he administrative fee and

arbitrator’s compensation shall be initially advanced by the party requesting

arbitration,” it also provides that ultimate responsibility for these costs are to be

borne by the parties in proportion to their award. Thus, although it is conceivable

that one party could pay the entire administrative fee and arbitrators’ compensation

if the other party, and only the other party, prevails, the provision does not operate

as a “loser pays” provision, per se.

       {¶21} More importantly, the agreement provides that only “[t]he

administrative fee and arbitrator’s compensation” shall be allocated in this fashion.

The award of other, potentially exorbitant costs of arbitration, which may include

attorneys’ fees, discovery expenses, and costs associated with motion practice,

“shall be determined by the arbitrator in accordance with all applicable laws.” Such

“applicable laws” could include, for example, the general rule that “a prevailing

party in a civil action may not recover attorney fees as a part of the costs of

litigation.” Wilborn v. Bank One Corp., 121 Ohio St. 3d 546, 2009-Ohio-306, ¶ 7,

citing Nottingdale Homeowners’ Assn., Inc. v. Darby, 33 Ohio St. 3d 32, 33-34

(1987) and State ex rel. Beebe v. Cowley, 116 Ohio St. 377, 382 (1927). Thus, this

clause does not necessarily require the losing party to pay all of the prevailing

party’s expenses and is distinguishable from the “loser pays” provisions that have


                                        -17-
Case No. 14-18-14


contributed to findings of substantive unconscionability or rendered arbitration

agreements, or portions of arbitration agreements, unenforceable. See Gaither at ¶

6 (“[T]he substantially prevailing party in the arbitration will be entitled to recover

from the other all costs, fees, and expenses pertaining or attributable to

such arbitration, including reasonable attorneys’ fees for those claims on which the

substantially prevailing party prevailed.”); Fortune at ¶ 14 (“‘The prevailing party

in the arbitration shall be entitled to have the other party pay its costs for the

arbitration, including reasonable attorney’s fees and prejudgment interest.’”); Small

at ¶ 17 (same).

       {¶22} In addition, Zellner contends that this clause renders the arbitration

agreement    substantively unconscionable       because,    by making       arbitration

prohibitively expensive, it “deter[s] a potential plaintiff who has been the victim of

negligence from moving forward with arbitration * * *.” (See Appellant’s Brief at

10-11, 17). “There is a point at which the costs of arbitration could render a clause

unconscionable as a matter of law.” Neel v. A. Perrino Constr., Inc., 8th Dist.

Cuyahoga No. 105366, 2018-Ohio-1826, ¶ 18, citing Arnold v. Burger King, 8th

Dist. Cuyahoga No. 101465, 2015-Ohio-4485, ¶ 89, citing Taylor Bldg., 117 Ohio

St.3d 352, 2008-Ohio-938, at ¶ 60. However, “an arbitration clause will not be held

unenforceable based on unsupported allegations of prohibitive costs.” Taylor Bldg.

at ¶ 59, citing Green Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 121 S.Ct.


                                         -18-
Case No. 14-18-14


513 (2000). The party seeking to avoid arbitration because of prohibitive cost “must

provide more than unsupported allegations of prohibitive costs, because ‘the mere

risk that a plaintiff would be forced to pay exorbitant costs is too speculative to

justify invalidation of the arbitration agreement.’” Neel at ¶ 19, quoting Taylor

Bldg. at ¶ 57.

         {¶23} Here, Zellner did not present any evidence whatsoever demonstrating

that the costs of arbitration would be prohibitive, unreasonable, or unfair as applied

to her. See Rinderle v. Whispering Pines Health Care Ctr., 12th Dist. Fayette No.

CA2007-12-041, 2008-Ohio-4168, ¶ 19, citing Taylor Bldg. at ¶ 56-57. See also

Harrison, 2013-Ohio-3163, at ¶ 42-44. The arbitration agreement clearly identifies

both the organization that would be responsible for administering arbitration and the

rules and procedures under which such arbitration would be conducted.3 Yet,

Zellner did not present a fee schedule from the organization, offer an explanation as

to why such a schedule could not be obtained, or attempt to provide a calculation of

the total expected costs of arbitration beyond initial administrative and filing fees.

Additionally, Zellner provided no evidence of the estate’s financial position or of

her individual financial position. Thus, even if Zellner had put on evidence of the

expected costs of arbitration, the trial court would not have been capable of


3
  This provision also dispenses with Zellner’s contention that the arbitration agreement is substantively
unconscionable because it fails to provide any specific rules that will be applied to the arbitration of claims.
See Riggs v. Patriot Energy Partners, L.L.C., 7th Dist. Carroll No. 11 CA 877, 2014-Ohio-558, ¶ 51, citing
Peltz v. Moyer, 7th Dist. Belmont No. 06 BE 11, 2007-Ohio-4998, ¶ 48.

                                                     -19-
Case No. 14-18-14


determining whether those costs were prohibitive, unfair, or unreasonable as

applied to her. See Rinderle at ¶ 20, citing Taylor Bldg. at ¶ 58; Harrison at ¶ 44.

        {¶24} In light of the foregoing, we conclude that Zellner has not carried her

burden of demonstrating that the arbitration agreement is substantively

unconscionable. Because the party alleging unconscionability must demonstrate

both substantive and procedural unconscionability, we need not address whether the

arbitration agreement is procedurally unconscionable. See Shearer v. VCA Antech,

Inc., 10th Dist. Franklin No. 11AP-44, 2011-Ohio-5171, ¶ 29 (“The failure to

demonstrate either type of unconscionability alleviates the need to address the

other.”), citing John R. Davis Trust, 2008-Ohio-6311, at ¶ 21, Reno v. Bethel Village

Condominium Assn., Inc., 10th Dist. Franklin No. 08AP-10, 2008-Ohio-4462, ¶ 13,

and Corl v. Thomas & King, 10th Dist. Franklin No. 05AP-1128, 2006-Ohio-2956,

¶ 37.    Therefore, the trial court did not abuse its discretion by staying the

proceedings despite Zellner’s claims of unconscionability.

        {¶25} We also consider Zellner’s argument that the arbitration agreement is

unenforceable for failure to comply with R.C. 2711.23. Zellner argues that because

“the arbitration clause in this case completely fails to meet several requirements of

[R.C. 2711.23], it is invalid and unenforceable as a matter of law.” (Appellant’s

Brief at 9). In particular, Zellner argues that the arbitration agreement fails to

comply with R.C. 2711.23(C), (E), and (G). (Id. at 10-11).


                                        -20-
Case No. 14-18-14


      R.C. 2711.22 provides:

      [A] written contract between a patient and a hospital or healthcare

      provider to settle by binding arbitration any dispute or controversy

      arising out of the diagnosis, treatment, or care of the patient rendered

      by a hospital or healthcare provider, that is entered into prior to the

      diagnosis, treatment, or care of the patient is valid, irrevocable, and

      enforceable once the contract is signed by all parties. The contract

      remains valid, irrevocable, and enforceable until or unless the patient

      or the patient’s legal representative rescinds the contract by written

      notice within thirty days of the signing of the contract.

R.C. 2711.22(A). In turn, R.C. 2711.23 provides, in relevant part:

      To be valid and enforceable any arbitration agreements pursuant to

      sections 2711.01 and 2711.22 of the Revised Code for controversies

      involving a medical, dental, chiropractic, or optometric claim that is

      entered into prior to a patient receiving any care, diagnosis, or

      treatment shall include or be subject to the following conditions:

      ***

      (C) The agreement shall provide that the decision whether or not to

      sign the agreement is solely a matter for the patient’s determination

      without any influence;


                                        -21-
Case No. 14-18-14


       ***

       (E) The agreement shall provide that the arbitration expenses shall be

       divided equally between the parties to the agreement;

       ***

       (G) The arbitration agreement shall be separate from any other

       agreement, consent, or document[.]

R.C. 2711.23(C), (E), (G).

       {¶26} We conclude that the trial court did not abuse its discretion by staying

the entire proceedings because, even assuming that the arbitration agreement does

not comply with R.C. 2711.23, staying the proceedings pending arbitration is

appropriate because Zellner’s action includes at least one non-medical claim subject

to the arbitration agreement. By its terms, R.C. 2711.23 applies only to arbitration

agreements between patients and hospitals or healthcare providers for controversies

“involving * * * medical, dental, chiropractic, or optometric claim[s] that [are]

entered into prior to a patient receiving any care, diagnosis, or treatment.” See

Donnell v. Parkcliffe Alzheimer’s Community, 6th Dist. Wood No. WD-17-001,

2017-Ohio-7982, ¶ 26-27; R.C. 2711.22(A). Therefore, an agreement to arbitrate

non-medical, non-dental, non-chiropractic, or non-optometric claims does not need

to comply with R.C. 2711.23 to be valid and enforceable. Instead, whether an

agreement to arbitrate non-medical, non-dental, non-chiropractic, or non-optometric


                                        -22-
Case No. 14-18-14


claims is enforceable is a question of general principles of contract law, not

compliance with R.C. 2711.23. See R.C. 2711.01(A) (“[A]ny agreement in writing

between two or more persons to submit to arbitration any controversy existing

between them at the time of the agreement to submit, or arising after the agreement

to submit, from a relationship then existing between them or that they

simultaneously create, shall be valid, irrevocable, and enforceable, except upon

grounds that exist at law or in equity for the revocation of any contract.”). If a party

brings claims against another party—some of which are medical, dental,

chiropractic, or optometric claims and some of which are not—an arbitration

agreement between the parties must comply with R.C. 2711.23 in order to arbitrate

the medical, dental, chiropractic, or optometric claims.4 See Donnell at ¶ 26.

However, to arbitrate the non-medical, non-dental, non-chiropractic, or non-

optometric claims, that same agreement need not comply with R.C. 2711.23.

        {¶27} Here, in addition to bringing various medical claims against the

defendants, Zellner’s complaint also includes a claim for ordinary negligence.

Zellner’s complaint provides as follows:

        56. The claims against the Defendants in this case include claims for

        ordinary negligence that do not involve a decision, act, or omission



4
  This assumes that the arbitration agreement was (1) entered into between a patient and a hospital or
healthcare provider (2) before the patient received any care, diagnosis, or treatment—two additional
conditions necessary to subject an arbitration agreement to the requirements of R.C. 2711.23.

                                                -23-
Case No. 14-18-14


      requiring knowledge of medical science or specialized training or

      skill.

      57. Some of the acts or omissions complained of herein regarding

      the Defendants may be assessed by the trier of fact on the basis of

      common, everyday experiences and the common knowledge of a lay

      person.

      58. In other words, some of the acts or omissions complained of do

      not implicate questions of medical competence nor involve matters of

      medical science nor art requiring specialized knowledge, training, or

      skills not ordinarily possessed by lay persons.

      59. Moreover, the acts or omissions complained of herein involve

      custodial neglect perpetuated [sic] by persons who were not medical

      professionals and/or the acts and omissions complained of herein

      resulted from the dangerous administrative policies, systems,

      directives, and/or practices engaged in by the Defendants which

      affected not only Glenna A. Zellner, who is now deceased, but an

      entire group of residents in the facility.

      60. Accordingly, some of the claims set forth herein sound in

      ordinary negligence, not medical negligence.




                                         -24-
Case No. 14-18-14


(Doc. No. 2). Hence, at least one of Zellner’s claims against the defendants is a

non-medical claim embraced within the scope of the broad arbitration agreement.

       {¶28} As will be discussed in detail below, because at least one claim in

Zellner’s action against the defendants is subject to the arbitration agreement,

Zellner’s entire action against the defendants must be stayed pending arbitration.

U.S. Bank Natl. Assn., 2016-Ohio-2766, at ¶ 42 (“[W]hen a trial court determines

that certain claims are subject to arbitration, it must stay the entire proceeding until

those claims have been arbitrated, even though the action may involve both

arbitrable and non-arbitrable claims.”). Thus, assuming without deciding that the

arbitration agreement does not comply with R.C. 2711.23 and that it is thus

unenforceable as to Zellner’s medical claims, staying the entire action was

nevertheless appropriate because Zellner’s action consists of at least one arbitrable

claim. Accordingly, the trial court did not abuse its discretion by staying the entire

proceedings.

       {¶29} Next, we address Zellner’s argument that the trial court erred by

staying the proceedings pending arbitration because the defendants waived their

rights to enforce the arbitration agreement.       Specifically, Zellner argues that

although the defendants “clearly knew of their alleged right to arbitration,” they “did

not move to stay the case in response to [Zellner’s] Complaint,” “demanded a jury

trial in their Answer,” and “propounded written discovery requests” to which


                                         -25-
Case No. 14-18-14


Zellner responded.     (Appellant’s Brief at 18-19).      According to Zellner, the

defendants’ actions are “inconsistent with any right to arbitrate and, as a result, [the

defendants] * * * thereby waived any such right.” (Id. at 19).

       {¶30} “‘Like any other contractual right, * * * the right to arbitrate may be

implicitly waived.’” Donnell, 2017-Ohio-7982, at ¶ 20, quoting Travelers Cas. &

Sur. Co. v. Aeroquip-Vickers, Inc., 6th Dist. Lucas No. L-06-1201, 2007-Ohio-5305,

¶ 34. “‘“Whether the contractual right to arbitration has been waived is a mixed

question of both factual issues and the weight to be given those facts under the

applicable legal standard.”’” Alford v. Arbors at Gallipolis, 4th Dist. Gallia No.

17CA11, 2018-Ohio-4653, ¶ 52, quoting Donnell at ¶ 20, quoting Buyer v. Long,

6th Dist. Fulton No. F-05-012, 2006-Ohio-472, ¶ 7. “‘“[A]lthough questions of law

may be reviewed de novo, the trial court’s ultimate determination of whether the

right to demand arbitration has been waived will be reviewed under an abuse of

discretion standard.”’” Id., quoting Donnell at ¶ 20, quoting Buyer at ¶ 7.

       {¶31} “‘Waiver may attach where there is active participation in a lawsuit

demonstrating an acquiescence to proceeding in a judicial forum.’” Donnell at ¶ 21,

quoting Buyer at ¶ 13. “‘A party asserting waiver must establish that (1) the waiving

party knew of the existing right to arbitrate; and (2) the totality of the circumstances

demonstrate the party acted inconsistently with the known right.’” Id., quoting

Buyer at ¶ 11, citing Atkinson v. Dick Masheter Leasing II, Inc., 10th Dist. Franklin


                                         -26-
Case No. 14-18-14


No. 01AP-1016, 2002-Ohio-4299, ¶ 20. In determining whether the totality of the

circumstances supports a finding of waiver, courts may consider such factors as:

       (1) any delay in the requesting party’s demand to arbitrate via a

       motion to stay judicial proceedings and an order compelling

       arbitration; (2) the extent of the requesting party’s participation in the

       litigation prior to its filing a motion to stay the judicial proceeding,

       including a determination of the status of discovery, dispositive

       motions, and the trial date; (3) whether the requesting party invoked

       the jurisdiction of the court by filing a counterclaim or third-party

       complaint without asking for a stay of the proceedings; and (4)

       whether the non-requesting party has been prejudiced by the

       requesting party’s inconsistent acts.

 U.S. Bank Natl. Assn., 2016-Ohio-2766, at ¶ 14, citing Harsco Corp. v. Crane

 Carrier Co., 122 Ohio App. 3d 406, 414 (3d Dist.1997). “‘Because of the strong

 public policy in favor of arbitration, the heavy burden of proving waiver of the

 right to arbitration is on the party asserting waiver.’” Id., quoting Griffith v.

 Linton, 130 Ohio App. 3d 746, 751 (10th Dist.1998). “Therefore, a court will not

 lightly infer waiver of a right to arbitrate.” Id., citing Harsco Corp. at 415.

       {¶32} Based on the totality of the circumstances, we conclude that the

defendants did not waive their rights to arbitrate. Zellner argues that the defendants’


                                         -27-
Case No. 14-18-14


demand for a jury trial in their answer and submission of discovery requests

evidence that the defendants waived their rights to arbitrate. (See Doc. No. 21); (See

also Doc. No. 27, Defendants’ Ex. A). We disagree. Rather than evincing an

intention to relinquish the right to arbitrate, the defendants’ demand for a jury trial

is better understood as an effort to protect their rights to a jury trial in the event that

their attempts to stay the proceedings pending arbitration ultimately proved

unsuccessful. Alford at ¶ 58. See Donnell at ¶ 22-24.

       {¶33} Likewise, Zellner’s argument that the defendants waived their rights

to arbitrate because they “propounded written discovery requests” fails to account

for the limited extent of the defendants’ participation in the discovery process. On

May 8, 2018, a day before their answer was filed, the defendants propounded to

Zellner their “First Set of Interrogatories and Request for Production of Documents

and Things.” (See Doc. No. 27, Defendants’ Ex. A). However, the defendants

withdrew this initial request for discovery less than a week later on the morning of

May 14, 2018. (Id.). Nevertheless, despite the defendants’ notice of withdrawal of

their requests for discovery, Zellner responded to the defendants’ withdrawn

requests on the evening of May 14, 2018 by sending the defendants copies of

Glenna’s medical records and bills. (See Doc. No. 27, Defendants’ Ex. B). Aside

from this sequence of events, the defendants did not participate in discovery with

Zellner. (See Doc. No. 26) (“Defendants have absolutely refused to participate in


                                           -28-
Case No. 14-18-14


any discovery whatsoever.”). Ohio courts have found discovery more extensive

than that present in this case insufficient to establish waiver of the right to arbitrate.

See, e.g., Fries v. Greg G. Wright & Sons, L.L.C., 1st Dist. Hamilton No. C-160818,

2018-Ohio-3785, ¶ 30 (holding that the party seeking to enforce arbitration did not

waive the right by asking for additional time from the trial court to respond to

discovery and by taking one deposition); Donnell, 2017-Ohio-7982, at ¶ 4, 22-24

(the party seeking to enforce arbitration did not waive the right despite propounding

interrogatories, requests for production, and requests for admissions and responding

to their opponent’s interrogatories, requests for production, and requests for

admissions); Harsco Corp. at 416 (holding that the right to arbitrate had not been

waived where “a limited number of depositions were conducted” by the party

seeking arbitration). Consequently, the defendants’ quickly-abandoned discovery

requests do not support a finding of waiver. See Fries at ¶ 30 (“Discovery must be

extensive to constitute a waiver.”), citing Gavlik Constr. Co. v. H.F. Campbell Co.,

526 F.2d 777, 783 (3d Cir.1975).

       {¶34} Moreover, Zellner’s argument that the defendants waived their rights

to arbitrate because they did not move to stay the proceedings in response to

Zellner’s complaint is unpersuasive. The defendants filed their motion to stay on

May 31, 2018—less than two months after Zellner filed her complaint on April 9,

2018 and less than one month after filing their answer on May 9, 2018. (Doc. Nos.


                                          -29-
Case No. 14-18-14


2, 21, 23). A delay of less than two months is insufficient to establish waiver of the

right to arbitrate. See Fries at ¶ 29 (holding that a 94-day delay between the filing

of the complaint and the filing of the motion to stay was insufficient to demonstrate

waiver of the right to arbitrate); Donnell at ¶ 23-24 (a four-month delay in filing a

motion to stay was insufficient to establish waiver); Milling Away, L.L.C. v. Infinity

Retail Environments, Inc., 9th Dist. Summit No. 24168, 2008-Ohio-4691, ¶ 14 (a

six-month delay before seeking arbitration was insufficient to establish waiver);

Harsco Corp., 122 Ohio App. 3d at 416 (a three-month delay did not result in

waiver).

       {¶35} Additional factors weigh against a finding of waiver.           First, the

defendants affirmatively pleaded the right to arbitrate in their answer. (See Doc.

No. 21). Although a party is not required to affirmatively plead the right to arbitrate

in order to preserve the right, doing so is a factor that weighs against a finding of

waiver. Alford, 2018-Ohio-4653, at ¶ 56-58; Donnell at ¶ 22-24; Harsco Corp. at

415-416. See U.S. Bank Natl. Assn., 2016-Ohio-2766, at ¶ 18, citing Hudson v.

Ernst & Young, L.L.P., 189 Ohio App. 3d 60, 2010-Ohio-2731, ¶ 37 (10th Dist.).

Furthermore, the defendants’ answer did not set forth a counterclaim against Zellner

or a third-party complaint. (Doc. No. 21). See Harsco Corp. at 416 (noting that the

filing of a complaint, counterclaim, or summary judgment motion by the party




                                         -30-
Case No. 14-18-14


seeking to enforce the right to arbitrate would demonstrate that party’s “recognition

of the trial court’s authority to determine the suit pending before it”).

       {¶36} Lastly, Zellner has not demonstrated that she was prejudiced by any

of the defendants’ actions that she claims are inconsistent with the right to arbitrate.

A trial date had not been set and the parties had not met for a status conference or

conducted a pretrial hearing. See Alford at ¶ 57. Furthermore, any prejudice Zellner

may have suffered because she responded to the defendants’ written discovery

requests was at least partially self-inflicted as the defendants clearly retracted their

requests before Zellner submitted a response. Thus, the totality of the circumstances

does not support a finding of waiver. Accordingly, the trial court did not abuse its

discretion by staying the proceedings despite Zellner’s claims of waiver.

       {¶37} Finally, we address whether the trial court erred by staying litigation

on all of Zellner’s claims, and as to all the defendants, pending arbitration. Zellner

argues that the trial court erred by staying litigation on her wrongful-death claim

because “[t]he arbitration clause in this case cannot subject [her] wrongful death

claims to binding arbitration.” (Appellant’s Brief at 11). As a result, Zellner

contends, “the Trial Court erred when it required Glenna Zellner’s next-of-kin to

arbitrate their wrongful death claims.” (Id. at 12). In addition, Zellner argues that

she “cannot be required to arbitrate her claims against” six of the defendants because

those six defendants “were not parties to the Arbitration Clause.” (Id. at 6). She


                                         -31-
Case No. 14-18-14


further argues that “[w]ithout a valid contract obligating [her] to arbitrate her dispute

with [the six defendants], * * * [the] Motion to Stay should have been denied.” (Id.

at 9). At the very least, Zellner maintains, “the Trial Court’s order should have

clearly stated that [her] claims against [the six defendants] were not subject to

arbitration because no agreement to arbitrate exists.” (Id.).

       {¶38} At the outset, we note that Zellner mischaracterizes the trial court’s

judgment in this case. The defendants sought a stay of the proceedings under R.C.

2711.02, rather than an order under R.C. 2711.03 directing specified parties to

arbitrate specified claims pursuant to the arbitration agreement. (See Doc. No. 23).

Instead of ordering certain claims into arbitration or ordering certain parties to

engage in arbitration, the trial court merely stayed the litigation pending arbitration

under R.C. 2711.02. Thus, Zellner’s contention that the trial court erroneously

forced her wrongful-death claim and claims against the six defendants into

arbitration is incorrect. Nevertheless, Zellner still raises the question of whether the

stay is appropriate even if some of her claims are non-arbitrable and some of the

defendants against whom she brought suit are not subject to the arbitration

agreement.

       {¶39} First, Zellner argues that the trial court erred by granting the stay

because her wrongful-death claim against the defendants is not arbitrable. Under

the facts of this case, Zellner is probably correct that her wrongful-death claim is


                                          -32-
Case No. 14-18-14


not subject to the arbitration agreement. In Peters v. Columbus Steel Castings Co.,

the Supreme Court of Ohio considered “whether the personal representative of a

decedent’s estate is required to arbitrate a wrongful-death claim when the decedent

had agreed to arbitrate all claims against the alleged tortfeasor.” 115 Ohio St. 3d
134, 2007-Ohio-4787, ¶ 1. In answering that question in the negative, the court

noted that, under Ohio law, “survival claims and wrongful-death claims are distinct

claims that belong to separate individuals, even though they are generally brought

by the same nominal party (the personal representative of the estate).” Id. at ¶ 17.

As a result, although a person could agree to arbitrate his own claims, whether

brought during his life or after his death, that person “could not restrict his

beneficiaries to arbitration of their wrongful-death claims, because he held no right

to those claims; they accrued independently to his beneficiaries for the injuries they

personally suffered as a result of the death.” Id. at ¶ 18-19, citing Thompson v.

Wing, 70 Ohio St. 3d 176, 182-183 (1994). While “[t]he beneficiaries can agree to

arbitrate [their wrongful-death claims] themselves, * * * they are not required to do

so.” Id. at ¶ 19.

       {¶40} Here, Glenna’s beneficiaries did not sign the arbitration agreement.

Although the arbitration agreement was signed by Glenna’s husband, Jack, he did

so in his capacity as Glenna’s power of attorney rather than in his individual

capacity. (See Doc. No. 23, Defendants’ Ex. A). Additionally, neither Zellner’s


                                        -33-
Case No. 14-18-14


signature nor the signature of any other purported beneficiary of Glenna’s estate

appear on the arbitration agreement. (See id.). Thus, from the available record, it

appears that Glenna’s beneficiaries did not bind themselves to arbitrate their

wrongful-death claims against the defendants. Resultantly, Glenna’s beneficiaries

likely cannot be compelled to arbitrate their wrongful-death claims against the

defendants.

       {¶41} However, as indicated above, the trial court did not compel Zellner to

arbitrate her wrongful-death claim against any of the defendants; instead, the trial

court merely stayed the proceedings pending arbitration.           Although Zellner’s

wrongful-death claim is likely not subject to the arbitration agreement, this does not

mean that the trial court abused its discretion by staying the entire litigation,

including litigation as to the wrongful-death claim. “‘Where any claim in an action

is subject to arbitration under R.C. 2711.02(B), a court must stay the entire

proceeding, although nonarbitrable claims exist.’” Raber v. Emeritus at Marietta,

4th Dist. Washington No. 15CA18, 2016-Ohio-1531, ¶ 24, quoting Jarvis v. Lehr,

1st Dist. Hamilton No. C-130832, 2014-Ohio-3567, ¶ 11 and citing Maclin v.

Greens Nursing & Assisted Living, L.L.C., 8th Dist. Cuyahoga No. 101085, 2014-

Ohio-2538, ¶ 9 and Villas Di Tuscany, 2014-Ohio-776, at ¶ 20; Marquez v. Koch,

4th Dist. Ross No. 11CA3283, 2012-Ohio-5466, ¶ 11 (“[T]he presence of non-

arbitrable claims * * * does not justify the denial of [a] motion to stay.”). Therefore,


                                         -34-
Case No. 14-18-14


to the extent that Zellner’s other claims are subject to the arbitration agreement, the

trial court did not abuse its discretion by staying litigation on Zellner’s wrongful-

death claim pending resolution of the arbitrable claims. See Alford, 2018-Ohio-

4653, at ¶ 45-48; Donnell, 2017-Ohio-7982, at ¶ 39-40; Raber at ¶ 26-27; Wolcott

v. Summerville at Outlook Manor, L.L.C., 10th Dist. Franklin No. 15AP-550, 2016-

Ohio-1237, ¶ 18-23; Litman v. HCR ManorCare, Inc., 5th Dist. Stark No.

2014CA00224, 2015-Ohio-2637, ¶ 6-17; Maclin at ¶ 9-12.

       {¶42} Similarly, we reject Zellner’s argument that the trial court erred by

staying the entire proceedings because some of the defendants were neither a party

to the arbitration agreement nor in privity with a signatory to the agreement. Zellner

does not argue that all of the defendants were nonparties to the arbitration

agreement; rather, Zellner argues that some of the defendants were not a party to the

agreement. (See Appellant’s Brief at 6-9). However, it is well-established that if

“any of the claims are subject to an arbitration agreement, R.C. 2711.02 requires a

stay of the proceeding, regardless of whether the dispute also involves parties who

cannot be compelled to arbitrate.” Murray v. David Moore Builders, Inc., 177 Ohio

App.3d 62, 2008-Ohio-2960, ¶ 11 (9th Dist.), citing BSA Invests., Inc. v.

DePalma, 173 Ohio App. 3d 504, 2007-Ohio-4059, ¶ 16-17, DH-KL Corp. v.

Stampp Corbin Corp., 10th Dist. Franklin No. 97APE02-206, 1997 WL 467319, *3

(Aug. 12, 1997) and Krafcik v. USA Energy Consultants, Inc., 107 Ohio App. 3d 59,


                                         -35-
Case No. 14-18-14


64 (8th Dist.1995); Jarvis at ¶ 11; Marquez at ¶ 11. Thus, to the extent that Zellner’s

action includes at least one arbitrable claim, because she acknowledges that at least

one of the defendants was a party to the arbitration agreement, it is irrelevant

whether the other six defendants were parties to the arbitration agreement. Under

these circumstances, the presence of a single arbitrable claim against a single

defendant subject to the arbitration agreement required the trial court to stay the

proceedings as to all the defendants. Therefore, the trial court did not abuse its

discretion by staying the entire proceedings as to all the defendants.

       {¶43} Zellner’s first assignment of error is overruled.

                            Assignment of Error No. II

       The Trial Court erred in not permitting Appellant to conduct
       discovery in relation to Appellees’ Motion to Stay Pending
       Arbitration

       {¶44} In her second assignment of error, Zellner argues that the trial court

erred by staying the proceedings without allowing her to conduct discovery relevant

to determining whether the arbitration agreement is valid and enforceable. In

particular, Zellner argues that “it is reversible error to grant a motion to stay pending

arbitration without affording the nonmoving party the opportunity to conduct

discovery and to present their findings on whether the arbitration clause is valid and

enforceable.” (Appellant’s Brief at 19-20). Additionally, she argues that because

the trial court did not issue a decision on her motion to compel, the trial court “never


                                          -36-
Case No. 14-18-14


afforded [her] an opportunity to explore the circumstances surrounding the nature

and execution of the arbitration clause.” (Id. at 22). Zellner concludes that “a trial

court that fails to provide for adequate time to fully develop the record regarding

the circumstances surrounding the nature and execution of an arbitration clause is

abusing its discretion and committing a reversible error.” (Id.).

       {¶45} We first address Zellner’s contention that the trial court never decided

her motion to compel discovery. “It has generally been held that ‘a trial court’s

failure to rule gives rise to a presumption that the trial court has denied the motion.’”

Alford, 2018-Ohio-4653, at ¶ 72, quoting GMAC Mtge., L.L.C. v. Jacobs, 196 Ohio

App.3d 167, 2011-Ohio-1780, ¶ 9 (9th Dist.). Here, although the trial court did not

expressly deny Zellner’s motion on the record, it is clear that the trial court granted

the defendants’ motion to stay after duly considering Zellner’s motion, effectively

denying Zellner’s motion.       (See Doc. No. 28) (“Plaintiff filed a Motion for

Extension of Time to Respond to Defendants’ Motion to Stay Proceedings * * *

[and] Motion to Compel * * *. Plaintiff argues that additional discovery and time

are required to permit her to * * * attack[] the validity of the arbitration clause.”).

Zellner does not cite to any evidence in the record suggesting otherwise. Thus, we

presume that the trial court denied Zellner’s motion to compel discovery.

       {¶46} “A decision to grant or deny a discovery motion rests within the sound

discretion of the trial court.” Alford at ¶ 70, citing Stephens v. Marietta Mem. Hosp.,


                                          -37-
Case No. 14-18-14


4th Dist. Washington No. 95CA46, 1996 WL 551405, *6 (Sept. 23, 1996), citing

Mauzy v. Kelly Servs., Inc., 75 Ohio St. 3d 578 (1996); Zimpfer v. Roach, 3d Dist.

Shelby No. 17-17-03, 2017-Ohio-8437, ¶ 27, citing State ex rel. Grandview Hosp.

& Med. Ctr. v. Gorman, 51 Ohio St. 3d 94, 96 (1990). “The trial court has discretion

to manage the discovery process.” Alford at ¶ 70, citing State ex rel. Daggett v.

Gessaman, 34 Ohio St. 2d 55 (1973). As previously indicated, an abuse of discretion

suggests the trial court’s decision is unreasonable, arbitrary, or unconscionable.

Blakemore, 5 Ohio St. 3d at 219.

       {¶47} As discussed in detail under Zellner’s first assignment of error, she

raises five specific arguments attacking the trial court’s decision to stay the entire

proceedings pending arbitration. These five arguments were also presented in some

form to the trial court alongside Zellner’s motion to compel as reasons to deny the

defendants’ motion to stay. (See Doc. No. 26). Four of these arguments—that the

arbitration agreement fails to comply with R.C. 2711.23, that the defendants waived

their rights to arbitrate, that Zellner’s wrongful-death claim is not arbitrable, and

that the arbitration agreement is not binding as to all of the defendants—could have

been fully developed in the trial court without additional discovery because they are

based on interpreting the terms of the arbitration agreement in light of generally

applicable law, applying well-established precedent, or evaluating the parties’

conduct as reflected in the record. Zellner appears to concede as much. (Appellant’s


                                        -38-
Case No. 14-18-14


Brief at 25) (“If given appropriate notice, [Zellner] could have challenged the

arbitration clause in a number of ways * * * even without additional discovery.”).

Only one of Zellner’s arguments—that the trial court abused its discretion by

staying the proceedings because the arbitration agreement is unconscionable—

could have potentially been affected by evidence outside of the available record,

i.e., the circumstances surrounding the execution of the arbitration agreement.

Therefore, we limit our analysis to determining whether the trial court abused its

discretion by precluding Zellner from conducting further discovery into the issue of

unconscionability.

       {¶48} We conclude that, under the particular facts and circumstances of this

case, the trial court did not abuse its discretion by denying Zellner’s motion to

compel discovery.     As previously discussed, a party must demonstrate both

procedural unconscionability and substantive unconscionability. Hayes, 122 Ohio

St.3d 63, 2009-Ohio-2054, at ¶ 20, 30. Substantive unconscionability involves a

consideration of the terms of the agreement and whether those terms are

commercially reasonable. Id. at ¶ 33. Here, the parties provided the trial court with

a copy of the arbitration agreement. The trial court was thus in a position to examine

the terms of the agreement to determine whether they were so unfair or unreasonable

as to render the agreement substantively unconscionable. As we determined above,

the trial court did not err in determining that the agreement was substantively


                                        -39-
Case No. 14-18-14


conscionable.    The discovery requested by Zellner concerned principally the

circumstances and process of executing the arbitration agreement. Accordingly, the

discovery sought by Zellner was addressed to procedural unconscionability, rather

than substantive unconscionability. However, because a person must demonstrate

both substantive and procedural unconscionability to order to establish

unconscionability, the discovery sought by Zellner would not have affected the

viability of her unconscionability argument because she failed to establish

substantive unconscionability. Finally, to the extent that Zellner could have used

additional evidence to demonstrate substantive unconscionability—such as an

estimation of the costs of arbitration or a statement evidencing the estate’s financial

position or her own financial position—such information could have been obtained

without the requested discovery. Thus, the trial court did not abuse its discretion by

denying Zellner’s motion to compel. See Eberhard v. Chicago Title Ins. Co.,

N.D.Ohio No. 1:11 CV 834, 2012 WL 13029534, *6 (Mar. 31, 2012) (applying

Ohio law and denying the plaintiffs’ “request for additional discovery to uncover

facts related to procedural unconscionability” where sufficient information was

before the court to conclude that an arbitration agreement was not substantively

unconscionable).

       {¶49} Zellner’s second assignment of error is overruled.




                                         -40-
Case No. 14-18-14


                           Assignment of Error No. III

       The Trial Court erred in ruling on Appellees’ Motion to Stay
       Pending Arbitration without giving Appellant an opportunity to
       oppose Appellees’ Motion.

       {¶50} In her third assignment of error, Zellner argues that the trial court erred

by staying the proceedings because she “was not given the opportunity to file a Brief

in Opposition to Appellees’ Motion to Stay.” (Appellant’s Brief at 23). Zellner

asserts that the “Trial Court never ruled on [her] Motion for Extension and did not

give [her] notice that it would be ruling on [the defendants’] Motion to Stay.” (Id.).

She argues that “[e]ven if the Trial Court was inclined to deny [her] additional time

to conduct discovery, it should have given [her] formal notice though [sic] the grant

of a limited continuance, that [she was] running out of time and that the court was

about to render judgment in the case.” (Id. at 25). She concludes that, in the absence

of “the opportunity to respond, [the defendants’] Motion to Stay went

unchallenged.” (Id.).

       {¶51} We reiterate that “‘a trial court’s failure to rule gives rise to a

presumption that the trial court has denied the motion.’” Alford, 2018-Ohio-4653,

at ¶ 72, quoting GMAC Mtge., L.L.C., 196 Ohio App. 3d 167, 2011-Ohio-1780, at ¶

9. Again, because Zellner has not demonstrated that the trial court failed to render

a decision on her motion for an extension of time to respond to the defendants’

motion to stay, we presume that the trial court denied her motion.


                                         -41-
Case No. 14-18-14


       {¶52} Zellner’s arguments are without merit.        Zellner has provided no

authority germane to her argument that the trial court was required to notify her that

a ruling on the defendants’ motion to stay was imminent, and we have been unable

to locate any such authority. See Alford at ¶ 73. The month that elapsed between

the filing of the defendants’ motion to stay and the trial court’s ruling on the motion

afforded Zellner ample time to respond to the motion, and per her own admission,

she could have done so adequately even without the grant of additional time to

conduct discovery as she requested. (See Appellant’s Brief at 25). Finally, Zellner’s

assertions that she was completely denied the opportunity to respond to the

defendants’ motion to stay and that the motion to stay went unopposed are, at best,

disingenuous. Zellner’s combined motion for extension of time to respond to the

defendants’ motion to stay proceedings pending arbitration, motion to compel, and

brief in opposition to the defendants’ motion for a protective order is a 20-page

document that sets forth, to varying degrees of detail, each of the five arguments

advanced in Zellner’s first assignment of error. (See Doc. No. 26). The defendants

responded to Zellner’s combined motion with a memorandum in opposition

responsive to each of Zellner’s five arguments. (See Doc. No. 27). Thus, the trial

court was adequately briefed concerning Zellner’s arguments and the defendants’

responses thereto before granting the defendants’ motion to stay. This is especially

true given that, as discussed above, the additional discovery requested by Zellner


                                         -42-
Case No. 14-18-14


would have had little, if any, bearing on the trial court’s resolution of each of her

five arguments.

       {¶53} Zellner’s third assignment of error is overruled.

       {¶54} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                 Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -43-